DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 02/10/2021.  Claims 1–7 & 9–11 are pending.
Response to Arguments
Applicant’s arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant argues that since “both Squires and Campbell are unvented fireplace systems, there is little motivation to combine the two to derive the direct vent fire place system of the instant invention.”  However, as previously stated in the prior office action, Squires depicts a direct vent fire place system (Squires: Fig. 7; Col. 4, lines 50–55). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 4–7, 9, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,671,727 to Squires et al in view of US 6,216,687 to Campbell et al.
With regard to claims 1, 9, & 11, Squires discloses a fireplace assembly and its associated method of use and installation (abstract) comprising: a fireplace unit (abstract) comprising: a direct-vent combustion system comprising an air inlet (203) and an air outlet or exhaust (205) for waste combustion gases (Col. 4, lines 50–55; Fig. 7), wherein the inlet (203) and outlet (205) are sealed off from each other (Col. 4, lines 50–55; Fig. 7), a pre-combustion chamber (39) for entry of a primary fuel and air mixture (Col. 3, lines 37–42; Figs. 1 & 7–8); a burner unit comprising a burner (209), a base plate (35) with metered holes (41) configured to allow control of the place, volume and flow of air flowing from the air inlet into a mixing combustion chamber (201) from the burner unit (Col. 3, lines 26–44; Col. 4, lines 45–48), and an ember bed located around the burner (209) configured to create the mixing combustion chamber (201) in the burner unit to enhance desired flame presentation by controlling mixing of incoming air with the primary fuel and air mixture (abstract; Col. 3, lines 45–52; Col. 5, lines 3–16).
Squires fails to disclose a catalyst for passage through of the exhaust air prior to its leaving the fireplace unit.  Campbell teaches a catalyst (90) for passage through of the exhaust air prior to its leaving the fireplace unit (Col. 6, lines 9–18).  It would have been obvious to one of ordinary skill in the art to combine the fireplace of Squires with the catalyst of Campbell because such a combination would have had the added benefit of ensuring all combustibles were consumed prior to being released into the atmosphere.
With regard to claim 2, Squires further discloses the base plate (35) is configured to meter secondary air into the chamber around the burner by which a desired flame presentation, sculpted flame shape, a lively, high, quickly yellowing flame, and/or reduced tendency to stretch over time (Col. 3, line 59 – Col. 4, line 2).
With regard to claim 4, Squires further discloses the base plate (35) is angled for log and ember bed presentation (Fig. 1).
With regard to claim 5, Squires further discloses the base plate (35) with metered holes (41) allows for targeting air flow in precise volumes, velocity and locations both in height and horizontally along the burner (209) (Fig. 2; Col. 3, lines 59–64).
With regard to claim 6, Squires further discloses the ember bed is selected from a group comprising one or more of artificial burnt logs, charcoal beds and fiber constructed bricks (abstract; Col. 3, lines 45–52; Col. 5, lines 1–4).
With regard to claim 7, Squires further discloses the ember bed comprises a material made from one or more of metal, porcelainized metal, glass and cast ceramic fiber (abstract; Col. 3, lines 45–52; Col. 5, lines 1–4; it is old and well-known in the art for artificial logs to be made from cast ceramic fiber).
Claims 3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Squires in view of Campbell, as applied to claims 1 & 9 above, and further in view of US 5,996,575 to Shimek et al.
Squires fails to disclose a baffle for customization of the look, height, flame color and other characteristics by the user of the fireplace assembly.  Shimek teaches a baffle for customization of characteristics by the user of the fireplace assembly (Fig. 1; Col. 3, lines 56–59; adjust heat exchanger effect).  It would have been obvious to one of ordinary skill in the art to combine the fireplace of Squires with the baffle of Shimek because such a combination would have had the added benefit of allowing the amount of heat exchange to be adjusted to accommodate a user’s preference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 16, 2020